BlatchforDj J.
I concur with the district judge in the views expressed by him in his opinion, filed September 24, 1888. I also agree-*431that the exceptions of the libelants to the commissioner’s report must be overruled; that the libelants Field, Clark, Kidney, Corrigan, Collins, MoGuirk, Early, and Kruger, respectively, must recover the amounts reported by the commissioner in their favor, with interest from the date of the report, May 18, 1889, but that the libelants John Foe, Page, Mitchell, and Pidgoon, respectively, must recover one-half of the amounts reported by the commissioner in their favor, with interest from the date of the report, May 18, 1889; that the libelants recover their costs in the district court, taxed at $208.35; and that neither party recover any costs of this court.